Opinion by
Walling, P. J.,
DEMURRER TO PLAINTIFF'S STATEMENT.
■ The defendant by warranty deed conveyed land in Erie city to the plaintiff and this suit was brought before the Aider-man to recover damages for an _ alleged breach of warranty, the plaintiff averring that at the time of said conveyance the city had a lien against said land for some municipal improvement. The demurrer raises the question of the Alderman’s jurisdiciton to hear such an action. The Acts of 1810 and 1879 exclude the Justices’ jurisdiction “cases of real contracts where the title to lands or tenements may come in question.”
A Justice of the Peace has no jurisdiction of an action to recover damages for a deficiency in quantity on a contract for the sale of land.
CITATIONS:
Lee v. Dean, 3 Rawle 325.
Nor to recover money paid on a contract for sale of land, afterwards rescinded because of defective title.
Campbell v. Gallagher, 2 Watts 135.
Nor of an action on a note given in consideration of the right to dig. a mill race.
Goddard v. McKean, 6 Watts 337.
*234The act expressly excluded from a Justice’s jurisdiction of every suit or contract concerning or in any way connected witli realty.
Lauchner v. Rex, 20 Pa. 468. Opinion by Chief Justice Black.
In the light of the above authorities it is clear to my mind that the Alderman has no jurisdiction in this case and therefore we have none on appeal.
And now, April 13, 1903, the demurrer to plaintiff’s statement in above case is sustained, and the suit is dismissed for want of jurisdiction, and at the costs of the plaintiff.
Reported by J. E. Reed, Esq.,
Erie, Pa.